          Case 1:17-cr-00548-PAC Document 510-1 Filed 09/22/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                                         :
UNITED STATES OF AMERICA                                                 :
                                                                         :
            - v. -                                                       :   S3 17 Cr. 548 (PAC)
                                                                         :
JOSHUA ADAM SCHULTE,                                                     :   [PROPOSED]
                                                                         :   ORDER
                                Defendant.                               :
                                                                         :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

          WHEREAS, by Order dated July 26, 2021, the Court granted the defendant’s request to

waive his right to the assistance of counsel and proceed pro se, and appointed the defendant’s

former appointed counsel as standby counsel (Dkt. Entry 485);

          WHEREAS, the Third Superseding Indictment in this matter, S3 17 Cr. 548 (PAC),

charges the defendant with, among other things, illegally gathering national defense information,

in violation of 18 U.S.C. § 793(b) (Count One); the illegal transmission of unlawfully possessed

national defense information, in violation of 18 U.S.C. § 793(e) (Counts Two and Three); the

attempted illegal transmission of unlawfully possessed national defense information, in violation

of 18 U.S.C. §§ 793(e) & 2 (Count Four); and unauthorized access to a computer to obtain

classified information, in violation of 18 U.S.C. § 1030(a)(1) (Count Five);

          WHEREAS, the defendant is subject to Special Administrative Measures (“SAMs”) that,

among other things, restrict his access to the Internet or to electronic mail and impose restrictions

and monitoring procedures on his delivery of non-legal mail;

          WHEREAS, the SAMs are based on, among other things, the defendant’s disclosure and

attempted disclosure of protected and classified information in violation of the Court’s protective

orders and laws governing the disclosure of classified information (Dkt. Entry 127 at 2-3 & 7-8);
        Case 1:17-cr-00548-PAC Document 510-1 Filed 09/22/21 Page 2 of 3




       WHEREAS, the Government has requested an order clarifying that assisting the

defendant with the delivery of correspondence relating to this case to the Government is within

the scope of the order appointing standby counsel (Dkt. Entry 498);

       WHEREAS, the Government has informed the defendant and the Court that, in addition

to the availability of the U.S. mail, correspondence relating to this matter may be delivered by

the defendant to the Government in the following manners:

       (1) Correspondence can be scanned and emailed to the AUSAs assigned to this matter;

       (2) Correspondence can be delivered to the U.S. Attorney’s Office space on the 5th floor
           of the courthouse, so long as staff is present to accept it;

       (3) Correspondence can be delivered to the U.S. Attorney’s Office at One St. Andrew’s
           Plaza; or

       (4) Standby counsel can notify the Government that they have a letter from the defendant
           and, if personnel are available, the Government will collect the correspondence from
           standby counsel;

       WHEREAS, the Government has requested a courtesy email to the AUSAs assigned to

this matter in the event correspondence is delivered pursuant to methods (2) and (3) above; and

       WHEREAS, standby counsel is available to “assist[] the pro se defendant in overcoming

routine procedural or evidentiary obstacles to the completion of some specific task,” McKaskle v.

Wiggins, 465 U.S. 168, 183 (1980);

       IT IS HEREBY ORDERED that the authorities and responsibilities of standby counsel in

this matter include assisting the defendant with the delivery of correspondence relating to this

case to the Government. Standby counsel and the defendant may employ the methods proposed

by the Government for the delivery of such correspondence, in addition to the defendant’s ability

to use the U.S. mails. Other methods will not be considered effective delivery to the Government

unless the Government so consents. Documents and information that are classified or that the




                                                 2
        Case 1:17-cr-00548-PAC Document 510-1 Filed 09/22/21 Page 3 of 3




defendant or standby counsel reasonably believe may be classified shall continue to be handled

according to law and applicable orders entered in this matter.

Dated: New York, New York
       September __, 2021
                                             SO ORDERED:

                                             _______________________________
                                             HONORABLE PAUL A. CROTTY
                                             UNITED STATES DISTRICT JUDGE




                                                3
